LOAD GUARD LOGISTICS, INC. (The “Company”) SUBSCRIPTION AGREEMENT SHAREHOLDER NAME: I hereby agree to become a shareholder of Load Guard Logistics, Inc., a Nevada corporation (the “Company”), and to purchase the number of Shares of the Company (the “Shares”), as set forth above my signature hereto at a purchase price of $0.04 per Share. Simultaneously with the execution and delivery hereof, I am transmitting a certified or bank check, money order, personal check or bank wire to the order of Load Guard Logistics, Inc., representing the payment for my agreed subscription. It is understood that this Subscription Agreement is not binding on the Company unless and until it is accepted by it, as evidenced by the execution indicated below.
